         Case 3:19-cv-30115-MGM Document 38 Filed 02/09/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



JOSHUA      BROWN,                              )
                                                )
                       Plaintiff,               )     Civil Action No. 19-30115-MGM
                                                )
               v.                               )
                                                )
                                                )
CITY OF EASTHAMPTON,                            )
MASSACHUSETTS, ET AL                            )
               Defendants.                      )



                            SETTLEMENT ORDER OF DISMISSAL
                                     February 9, 2021



MARK G. MASTROIANNI:                U.S.D.J.:

       The court, having been advised on        February 9, 2021       that the above-entitled

action has been settled;

       IT IS ORDERED that this action is hereby dismissed without costs and without prejudice

to the right of any party, upon good cause shown, to reopen the action within Ninety (90) days if

settlement is not consummated.



                                                      By the Court,



                                                       /s/ Mary Finn
                                                      Mary Finn
                                                      Deputy Clerk
